Citation Nr: 1440308	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  04-17 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as the result of exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for diabetic neuropathy, claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from June 1965 to December 1968.

This matter came before the Board of Veterans' Appeals (Board) from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The instant issues were remanded by the Board in June 2007 and October 2011.  In May 2013, the Board denied the Veteran's claims.  He appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2014, the Court granted a joint motion of the parties to vacate the Board's May 2013 decision and remand the appeal to the Board for action consistent with the joint motion.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the joint motion for remand, the parties agreed that the Board erred in its failure to provide an adequate statement of reasons and bases for its finding that the Veteran was not exposed to herbicides during service.  The parties specifically agreed that the Board erred in its discussion regarding the Veteran's lay account of having visited Vietnam on a three-day pass, noting that the Board erred by treating the absence of evidence as negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed.R.Evid. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded.").

The Board also notes that the Veteran's representatives before the Court argued in an appellate brief that the Board erred in its conclusion that VA had satisfied its obligations pursuant to the duty to assist when it failed to make reasonable efforts to obtain all relevant records pertaining to the Veteran's service that are held or maintained by a governmental entity.  The representatives specified that VA had an obligation to make reasonable efforts to obtain the Veteran's complete personnel file, to include any leave requests as well as flight logs, unit records, and other documents maintained by a federal department or agency, because such records might establish the Veteran's presence in Vietnam.  They noted that because VA failed to comply with the duty to assist, the Board did not have sufficient information from the Air Force or other governmental entity to weigh against the Veteran's lay evidence of his presence in Vietnam.  They asserted that VA should have made reasonable efforts to obtain records from the Department of the Air Force, to include the Air Force Historical Research Agency (AFHRA), the National Personnel Records Center (NPRC), or the Joint Services Records Research Center (JSRRC) to determine whether there was information confirming the Veteran's alleged visitation to Vietnam.  They pointed out that it appeared that VA was provided only performance reports, Form AF 7, and Form DD 214 from the NPRC, and not a complete copy of the Veteran's personnel file or administrative record.  

The Board has considered the foregoing, and in light of the parties agreement that the Board failed to provide adequate reasons and bases for its conclusions as well as the Veteran's argument that there might be further proof of his presence in Vietnam, the Board concludes that additional development is warranted.  Accordingly, the case is REMANDED for the following action:

1.  Make inquiries with AFHRA, NPRC, and JSRRC to obtain the Veteran's complete personnel and administrative files.

Request from the above agencies any records pertaining to the 4258th Flight Maintenance Squadron at U-Tapao Air Base for the period from January 1968 to December 1968.  Specifically, request records, to include flight logs and manning levels, which might show that service members stationed at U-Tapao were transported from that location to points in Vietnam, including Vung Tau.

If, after making reasonable efforts to obtain the evidence discussed above, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



